Citation Nr: 0023535	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for low back injury post 
surgical repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran and his wife presented oral testimony before a 
Hearing Officer at the RO in July 1999, a transcript of which 
has been associated with the claims file.

At his personal hearing in July 1999 the veteran clarified 
that his pending claim included the issue of service 
connection for a left hip injury.  This issue has been 
neither procedurally prepared nor certified for appellate 
review, and is referred to the RO for initial consideration 
and appropriate adjudicative action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995). 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a low back 
injury post surgical repair is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
injury post surgical repair is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain the veteran's service medical records, which 
are presumed lost in the 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  Morning 
reports were obtained but they are silent for any pertinent 
findings.  There is no indication of the existence of any 
other alternative service records.

In February 1958 the veteran's lumbosacral spine was x-rayed 
at the Rockford Clinic.  Findings showed a normal lumbosacral 
spine aside from a spina bifida occulta of S-1.

Post-service consultation report in November 1994 indicated 
that the veteran had a long history of low back pain that had 
been inactive up to several months prior when he noted the 
onset of low back pain radiating down into the right leg.  
This was noted after a long shift at work where he was 
driving as a security patrol officer.

Medical evidence includes a March 1995 consultation report 
which refers to the veteran's history of ongoing mild low 
back pain since July 1994.  The veteran reported that he had 
mild low back discomfort prior to July 31, 1994; and since 
then the pain had become severe enough that he could not 
work.  He stated that he used a lumbar belt at work for 
approximately three to four months.  He further stated he 
believed that the problem was related to having to move heavy 
gates by himself while working as a security guard.  He also 
reported that he had fractured his cervical vertebrae in 1970 
in an accident while swimming.  The diagnosis in pertinent 
part was herniated nucleus pulposus of the lumbar spine, for 
operative intervention.  He underwent open reduction and 
segmental internal fixation of the posterior L3-L4 spine, 
decompressive laminectomy of L3-sacrum, posterolateral fusion 
at L3-4 and Harvet left iliac crest bone graft.


The history of the veteran's low back injury was reported for 
employment purposes in January 1996, in a Permanent and 
Stationary Report.  He reported that he sustained a 
cumulative trauma injury to his lower back during the time 
period from the beginning of 1994 to August 1, 1994, while 
working as a security officer.  He stated that there was a 
gradual onset of lower back pain during the course of work.  

He attributed the onset of his pain to the physical 
requirements of his occupation, which was prolonged driving, 
and opening and closing gates.  He stated that in May 1994 
the pain increased to the point that he felt the need to wear 
a back brace and take over-the-counter medication.  He 
further stated that the pain had become significantly worse, 
and he began having difficulty walking.  It was noted that 
the veteran stopped working in August 1994 due to his low 
back condition, and had been temporarily totally disabled 
since that time.  His diagnosis was lumbar spondylolisthesis.

In January 1998 the veteran filed a claim of entitlement to 
service connection for a low back injury, which he asserted 
had occurred during active duty in August 1953.  

In a January 1998 statement in support of his claim, the 
veteran stated that in August 1953, while in basic training, 
he jumped off a ramp at the bayonet assault course and landed 
on a rock covered with sand, and injured his left hip and low 
back.  He further stated that he was treated on the base and 
was given a shot and pain pills.  He reported further 
treatment at a VA Hospital in July 1955.  He noted that in 
October 1958 he was hospitalized for 7 days in a VA hospital.  
He stated that in 1970 he received treatment for three months 
for his back from chiropractor.

X-rays of the lumbar spine taken in October 1998 revealed 
post-surgical and mild degenerative changes in the lower 
spine.


VA conducted a medical examination of the veteran in October 
1998.  He reported that he had injured his lower back and 
hips in-service during a bayonet assault course in August 
1953.  He stated that at the time of the injury he dealt with 
the pain because he did not want to repeat basic training.  
He reported to a doctor four weeks later, and had been in 
pain since the initial incident.  He stated that he was given 
pain pills and injections in the lower back and thereafter 
treated with pain medication the rest of his military career.  
The diagnoses were lumbar spondylolisthesis L3-4, lumbar 
spinal stenosis L3-4, L4-5, and status post low back surgery, 
residuals scar, chronic pain with associated left sided 
radiculopathy.

VA Medical Center (MC) progress notes dated in October 1998 
indicated the veteran had a history of low back pain for the 
previous four years.  It was also indicated that he had low 
back surgery in 1995.

Dr. ECR, who had been the veteran's doctor since early 1997, 
in a February 1999 letter noted that the veteran had a 
significant injury to his back that initially occurred while 
in the military.  He further noted that the veteran was 
injured on an obstacle course and had continued to have 
recurrent, severe neck and back pain since that time.

In a July 1999 statement, the veteran's nephew stated that 
when he saw the veteran in 1957, the veteran had significant 
physical problems including complaints of chronic back pain.  
He further stated that over the years he tried to convince 
the veteran to go to VA for help, but he would not go until 
now.

The veteran's job description contained in the claims file 
indicates that he had been employed as a security officer 
since May 1982.  According to the veteran, his position 
required him to patrol approximately 365 acres in a small 
pick-up truck and perform off-site tasks.  He was required to 
get in and out of his vehicle to close various size security 
gates, which required pushing and pulling.  He was required 
to lift and carry boxes weighing up to approximately 30 
pounds or more.




At his personal hearing in July 1999, the veteran testified 
that while training on a bayonet assault course he went off 
the ramp and his left foot landed on a rock, the rock twisted 
and he fell.  Hearing Transcript (Tr.), p. 2.  He stated that 
he receives Social Security disability benefits for his back.  
Tr., p. 6.  

The veteran's wife testified that she had known the veteran 
since 1960, when he was her neighbor.  She further testified 
that he wore a heavy brace around his waist when she met him.  
Tr., p. 4.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999); See Savage 
v. Gober 10 Vet. App. 488 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Since the VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit-of the-doubt rule.  Pruitt v. Derwinski, 2Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The evidence of record reflects that the RO pursued 
service medical records pertaining to the veteran through the 
NPRC and received verification that any such records formerly 
on file at NPRC no longer exist.  The evidence also reflects, 
and the Board is satisfied, that the RO has attempted to 
locate additional pertinent evidence regarding the veteran's 
military service.  The analysis set forth below, therefore, 
was undertaken pursuant to the duties and obligations set 
forth in Pruitt, Id. and O'Hare, Id.


Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, supra at 92.  Because the veteran has 
failed to meet this burden, the Board finds that his claim of 
entitlement to service connection for a low back disorder 
must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

In this case, the veteran has proffered no competent medical 
evidence that his claimed low back disorder had its onset in-
service.  The Board finds that the history of the veteran's 
low back disorder as presented by Dr. ECR is insufficient to 
well ground the veteran's claim.  

There is no evidence that Dr. ECR enhanced or added medical 
evidentiary value to the history related to him by the 
veteran.  In the case of LeShore v. Brown 8 Vet. App. 406, 
409 (1995), the Court held that information recorded by a 
medical examiner unenhanced by any additional medical comment 
by the examiner, is not competent medical evidence required 
for the veteran's service connection claim to be well-
grounded.

The Board is not bound to accept medical opinions, which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); and Guimond 
v. Brown, 6 Vet. App. 69 (1993).

Here, there is no competent medical evidence that establishes 
that a nexus exists between a low back disorder and any 
disability of service origin.  Notwithstanding the veteran's 
assertions in that regard, there is no collateral 
documentation or opinions from private or VA sources.  Such 
health care providers have merely noted the alleged history 
of the veteran's low back disorder.

The veteran alleges treatment for a low back disorder during 
service.  However, in 1958, approximately three years after 
service, x-rays of the lumbosacral spine showed normal 
findings.  There is no evidence that any chronic disease for 
VA compensation purposes was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's claimed current low 
back disorder and any alleged continuity of symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999); McManaway v. 
West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).  In fact the evidence shows that he reported 
he sustained cumulative trauma injury to his lower back from 
1994 while working as a security officer.

Moreover, the veteran asserted that after injuring his back 
and eventually seeking treatment, he was thereafter treated 
for a low back disorder until his discharge.  However, he has 
proffered no competent medical evidence that the claimed low 
back injury is linked to an in-service incurrence.  Although, 
the evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether his claim is 
well-grounded, the exception to this principle is where the 
evidentiary assertions are inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King, supra, at 19, 21.  

This exception applies to the lay assertions by the veteran 
who contends that there is an etiological link between 
current symptoms of his low back disorder and service.  Even 
though, in this instance, the benefit-of-the-doubt rule is 
more carefully considered due to the absence of the veteran's 
service medical records, the veteran is still required to 
submit sufficient evidence of a causal nexus between an in-
service incurrence and his low back disorder.  

In the absence of any objective medical evidence of a nexus 
to service, the claim for service connection for a low back 
disorder is not plausible, and must be denied as not well 
grounded.

In addition, the only evidence which the veteran has 
submitted which supports a finding of a link between his 
claimed low back disorder and service is his own assertions.  
The veteran's own opinions will not suffice to well ground 
his claim.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  He has not 
offered any evidence of medical training or expertise 
demonstrating that he has been trained in the medical arts 
thereby rendering him competent to offer an opinion as to 
diagnosis and/or etiology of a disorder.  He is clearly 
alleging a fact, which is beyond his competence to do so.  
Espiritu v. Derwinski, 2 Vet. App. 492., 494-495 (1992); King 
supra.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's low back disorder is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board finds that the veteran has not indicated the 
existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In this regard, the RO requested medical records from the 
Hines VA Medical Center which showed treatment in 1958 as 
alleged by the veteran, but for an unrelated disorder and not 
for the back.  As to medical treatment in years past or in 
the 1950's at the VA Medical Center in Little Rock, Arkansas, 
no records have been forthcoming.

For the foregoing reasons, the Board finds that the veteran 
has not presented or identified probative medical evidence of 
a nexus between his low back injury post surgical repair and 
service.  Consequently, the Board concludes that his claim of 
entitlement to service connection is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

The veteran was advised by the RO of what evidence he needed 
to submit in support of his claim.  He was afforded an 
opportunity to submit additional information pursuant to 
discussion at his personal hearing.  Subsequent to the 
hearing, he did submit additional evidence and in effect 
implied that he had no further evidence to submit.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it not being well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  In 
light of the veteran's failure to meet the initial burden of 
the adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  This is because in 
assuming that the claim was well grounded, the RO accorded 
him greater consideration than his claim in fact warranted 
under the circumstances.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

As the veteran's claim of entitlement to service connection 
for low back injury post surgical repair is not well 
grounded, the doctrine of reasonable doubt has no application 
to his claim.

The veteran's service representative contends that the VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI paragraph 2.10f 
and Part VI, paragraph 1.01b in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  

Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those appellants who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It was also noted that VA has no duty to assist 
the veteran absent a well-grounded claim.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for low back injury post 
surgical repair, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

